DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see After Final Amendment, filed 6-24-2022 and Advisory Action filed on 7-18-2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn in the last, pending office action.  However, upon further consideration, a new ground(s) of rejection is made.  Please see the rejection(s) below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over: claims 1-20 of US Patent No. 10,958,791 and claims 1-20 of US Patent No. 11,201,968. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patent(s) mentioned above disclose: ‘…transmitting, by the participant node, a digital voice stream to a master node over a unicast session; receiving, by the participant node, a mixed digital voice stream from the master node over a multicast session, wherein the mixed digital voice stream includes a plurality of digital voice streams, wherein one of the plurality of digital voice streams is the digital voice stream of the participant node, 
wherein another one of the plurality of digital voice streams is an ingress digital voice stream of the master node; and cancelling, by the participant node, the digital voice stream of the participant node from the mixed digital voice stream to obtain an echo-cancelled mixed digital voice stream...’ as in independent claim 1 along with other limitations in the claim

and 
‘…receiving, by the master node, a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions; mixing, by the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream; and transmitting, by the master node, the mixed digital voice stream to the plurality of participant nodes over a multicast session…’ as in independent claim 6 along with other limitations in the claim
and
 ‘…a transceiver configured to: transmit a digital voice stream to a master node over a unicast session; and receive a mixed digital voice stream from the master node over a multicast session, wherein the mixed digital voice stream includes a plurality of digital voice streams, wherein one of the plurality of digital voice streams is the digital voice stream of the participant node, wherein another one of the plurality of digital voice streams is an ingress digital voice stream of the master node; and a digital echo canceller configured to cancel the digital voice stream of the participant node from the mixed digital voice stream to obtain an echo-cancelled mixed digital voice stream…’ as in independent claim 11 along with other limitations in the claim 
and
‘…a transceiver configured to receive a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions; a mixer configured to mix the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream; and wherein the transceiver is further configured to transmit the mixed digital voice stream to the plurality of participant nodes over a multicast session…’ as in independent claim 16 along with other limitations in the claim.
	Claims 2-5 depend on claim 1.  Claims 7-10 depend on claim 6.  Claims 12-15 depend on claim 11. Claims 17-20 depend on claim 16.  
	The cited reference has more limitations, thereby encompassing the present application's limitations.
Furthermore, omission of an element and its function in combination is obvious expedient if remaining elements perform same functions as before in re KARLSON (CCPA) 136 USPQ 184 (1963).
In conclusion, claims 1-20 are rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 10 a.m. to 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653